The election of David Choate, returned a member from Essex, was controverted on the ground, that two persons, who were citizens of Maine, voted in the election lor him, and that if their votes had not been received, Samuel Hardy, the opposing candidate, would have been elected. The seat of Mr. Choate was also claimed by Mr. Hardy, on the ground above alleged.1 The committee on elections reported, that the petitioners against the election, and the claimant of the seat, both have leave to withdraw, and the report was agreed to by the house.2
No reason was assigned by the committee for the conclusion of their report; but it is probable, that the tact of the illegal voting was not proved.

 61 J. H. 42,


 Same, 93.